DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In light of Applicant's submission filed June 02, 2022, the Examiner has withdrawn the 35 U.S.C 101 rejection.
. Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1
acquire, from received route information, an arrival point of the mobile object on a scheduled travel route to a destination and an expected arrival time at the arrival point, select a time-specific and location-specific advertisement when a scheduled moving time to the arrival point exceeds a threshold, the selection of the advertisement being based at least in part on selection criteria associated with the advertisement, the selection criteria associated with the selected advertisement including: a distribution area corresponding to the arrival point and including a distribution time slot corresponding to the expected arrival time at the arrival point,
control the communication unit to transmit the selected advertisement such that the selected advertisement is displayed on the terminal device until the scheduled moving time to the arrival point falls below the threshold, the selected advertisement being thereby received by a user of the mobile object during a user-specific notification time window for a time-specific event associated with the selected advertisement.
Claim 9
estimating an arrival point on a scheduled travel route to a destination and an expected arrival time at the arrival point; 
selecting a time-specific and location-specific advertisement based at least in part on selection criteria associated with the advertisement, the selection criteria associated with the selected advertisement including a distribution area corresponding to the arrival point and a distribution time slot corresponding to the expected arrival time at the arrival point; and 
outputting the selected advertisement for transmission such that the selected
advertisement is displayed at the mobile object until the scheduled moving time to the arrival
point falls below a threshold, the selected advertisement being thereby received by a user of the
mobile object during a user-specific notification time window for a time-specific event
associated with the selected advertisement.Claim 15
 	based at least in part on received route information of a mobile object on a scheduled travel route to a destination,  acquiring an arrival point of the mobile object an expected arrival
time at the arrival point; and
 	 an selecting a time-specific and location-specific advertisement based at least in part on selection criteria associated with the advertisement, the selection criteria associated with the selected advertisement including:
 	a distribution area corresponding to the arrival point a distribution time slot corresponding to the expected arrival time at the arrival point; and
 	transmitting the selected advertisement such that the selected advertisement is displayed
in the mobile object until a scheduled moving time to the arrival point falls below a threshold,
the selected advertisement being thereby received by a user of the mobile object during a user-
specific notification time window for a time-specific event associated with the selected
advertisement.The limitations of independent claim 1, 9, 15 as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” because the claims disclose performing advertising, marketing or sales activities or behaviors comprising collecting information, analyzing the information, determining routing and advertising dependent on said collected information. Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using an device, communication unit mobile object, terminal device, and computer. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of acquire, selecting, corresponding, transmitting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo). Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 	Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of information processing device with a control unit (processor) and communication unit, mobile object, terminal device, and computer, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a
meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective
functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patenteligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
computing components (as evidenced from [0123] of the applicant’s specification for example, “Moreover, general-purpose electronic devices, such as smartphones or
computers, may be configured to function as the information processing device 10 and the
terminal device 12 according to the embodiments...”; [0028] and [0053] control unit is a general purpose computer processor; [0027] storage unit is a general purpose computer memory; [0046] communication unit is a general purpose computer communication unit)
 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data:
Claim 1
when receiving route information that is used to acquire an arrival point of the  on a scheduled travel route to a destination and an expected arrival time at the arrival point, such that the communication unit transmits an advertisement, the advertisement including the arrival point based on the route information in a distribution area and including the expected arrival time at the arrival point in a target time slot of an advertising content or in a time slot preliminary time before a beginning of the target time slot.
Claim 9
outputting the searched advertisement
Claim 15
receiving route information that is used to acquire an arrival point of a mobile object on a scheduled travel route to a destination and an expected arrival time at the arrival point; and
transmitting an advertisement, the advertisement including the arrival point based on the route information in a distribution area and including the expected arrival time at the arrival point in a target time slot of an  advertising content or in a time slot preliminary time before a beginning of the target time slot.
Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 2-8, 10-14, 16-20 appear to merely further limit the abstract idea and as such, the analysis of dependent claims 2-7, 9-15, and 17-20 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.


Response to Arguments
Applicant's arguments filed June 02, 2022 have been fully considered but they are not persuasive. The applicant argues in regards to the 101 rejection by stating, “when considered as a whole, the claims describe precisely-timed information delivery about time-specific events to a user who will travel to or by the location of the event, in a manner such that the user has an ideal amount of time to decide whether to take advantage of the event. Such time-precise delivery is not anything as basic as a generic advertising principle, but is a practical application of advertising by combining it with monitoring of a user’s travel plans to inform said user of the opportunity. Such is an improvement to the functioning of an advertising delivery system over one that presents advertisements that are delivered at random rather than ideal times, permitting delivery of messages that would be too late, or regarding events too inconveniently located, to be useful in other systems. Such is also “more than a drafting effort designed to monopolize the exception”, event advertising; it is specific in how and when the advertising is delivered, and under what conditions. See MPEP 2106.04(d)(I). The claims are therefore patent eligible at Step 2A, Prong., “ the Examiner respectfully disagrees the applicant has not provided any citation of the applicant’s specification. See MPEP 2106.05(a) that states, “if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016)”  Furthermore it appears that the claims do not improve the functioning of the computer, not does it appear to improved an automated process of advertisement delivery. The claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f).
 	Limitations that are indicative of integration into a practical application:
 	Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
 	Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
 	Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
 	Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
 	Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo 	Thus the claims do not appear to be integrated into a practical application and thus the 35 U.S.C 101 is maintained.  	The following is a statement of reasons for the indication of allowable subject matter:  The Examiner was unable to find prior art for the limitation that states, “select a time-specific and location-specific advertisement when a scheduled moving time to the arrival point exceeds a threshold, the selection of the advertisement being based at least in part on selection criteria associated with the advertisement, the selection criteria associated with the selected  advertisement “  and “control the communication unit to transmit the selected advertisement such that the selected advertisement is displayed on the terminal device until the scheduled moving time to the arrival point falls below the threshold, the selected advertisement being thereby received by a user of the mobile object during a user-specific notification time window for a time-specific event associated with the selected advertisement” Thus if the applicant can overcome 35 U.S.C 101 rejection, claims 1-20 would be potentially allowable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621